     Case 2:20-cv-00103-KJM-EFB Document 30 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN JEROME EASLEY,                              No. 2:20-cv-0103-EFB P
11                       Plaintiff,
12               v.                                      ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    TYWANDA STRAIN/HALL, et. al.,
14                       Defendants.
15

16           Plaintiff, a Sacramento County jail inmate, proceeds without counsel in an action brought

17   under 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant

18   to 28 U.S.C. § 636(b)(1).

19           On April 28, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. ECF No. 21. The court dismissed the complaint, explained the deficiencies therein,

21   and granted plaintiff thirty days in which to file an amended complaint to cure the deficiencies.

22   Id. The screening order warned plaintiff that failure to comply would result in a recommendation

23   that this action be dismissed. The time for acting has now passed and plaintiff has not filed an

24   amended complaint.1 Thus, it appears that plaintiff is unable or unwilling to cure the defects in

25   the complaint.

26   /////

27
             1
              Plaintiff has filed multiple letters and notices with the court, but none are responsive to
28   the court’s April 28, 2020 order. See ECF Nos. 24-29.
                                                         1
     Case 2:20-cv-00103-KJM-EFB Document 30 Filed 06/25/20 Page 2 of 2

 1          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
 2   District Judge to this action.
 3          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for the
 4   reasons set forth in the April 28, 2020 screening order (ECF No. 21).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
10   objections shall be served and filed within fourteen days after service of the objections. The
11   parties are advised that failure to file objections within the specified time may waive the right to
12   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
13   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   Dated: June 25, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
